Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 13, 2019

                                       No. 04-19-00264-CV

                                           Joe GOMEZ,
                                             Appellant

                                                  v.

                                        HILLCREST INN,
                                            Appellee

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 19226C
                           Honorable Susan Harris, Judge Presiding


                                          ORDER
        Pursuant to our June 26, 2019 order, appellant’s brief was due July 26, 2019. Neither the
brief nor a motion for extension of time has been filed.

         We ORDER Appellant Joe Gomez to file, on or before August 23, 2019, his appellant’s
brief and a written response reasonably explaining (1) his failure to timely file the brief and (2)
why appellee is not significantly injured by his failure to timely file a brief. If appellant fails to
file a brief and the written response by the date ordered, his appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2019.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court